DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/03/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/06/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winckler (US 3802293 A) in view of Yamada (WO 2019069346 A1).
Regarding claim 1, Winckler discloses a transmission (see Fig. 1 and 2, A) for a work vehicle (see column 10 lines 25-26, wherein a road vehicle, such as a truck) with an engine (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle) and a drivetrain (see Fig. 1 and 2, wherein A is disclosed as a transmission of a vehicle such as a truck, and shaft 61 is disclosed as an output shaft. As such, the output shaft 61 of the transmission is inherently connected to a drivetrain), comprising: a plurality of shafts (output shaft of engine, 1, 31, 32, 51, 52, 61, 76, 87), comprising: an input shaft (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle; as such, the engine inherently has an output shaft, which is considered the input shaft to the transmission A) configured for connecting to and receiving power from the engine (see Fig. 1 and 2); an output shaft (61) configured for connecting to the drivetrain (see Fig. 1 and 2); a first shaft (1) a second shaft (31); a third shaft (32); a fourth shaft (52) operably connected to the first shaft (via 48, 45, 42, 33, 32, 7 and 2), the second shaft (via 48, 45, 42, and 38), the third shaft (via 48, 45, 42 and 35), and the output shaft (via 48 and 45) and having an absence of a clutch connected thereto (see Fig. 1); and a fifth shaft (87) operably connected to the first shaft (via 2), the second shaft (via 2 and 6), and the third shaft (via 2 and 7); a plurality of gears (2, 3, 6, 21, 38, 7, 22, 33, 48, 52, 42, 44, 45, 56, 81, 93, 63, 68, 77) arranged on the plurality of shafts; and a plurality of clutches (10, 15, 67, 89, 47) arranged on the plurality of shafts, a two-speed range (C), the plurality of clutches comprising: a first clutch configured for selectively drivingly connecting the first shaft with the input shaft (see column 10 lines 35-36, wherein the main clutch, if there is one, to be engaged; the main clutch in a vehicle is known to be between the engine and the transmission. As such, the disclosed main clutch selectively connects the first shaft with the output of the engine, or input shaft); a second clutch (10) configured for selectively drivingly connecting the second shaft with the input shaft; and a third clutch (15) configured for selectively drivingly connecting the third shaft with the input shaft (see Fig. 1 and 2). Winckler fails to disclose providing for 12 speeds driving a two-speed range resulting in at least 24 speeds. However, Yamada teaches at least 24 speeds (see Fig. 3, F1-F24). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Winckler with at least 24 speeds, as taught by Yamada, to increase the number of gears in the transmission allowing for smaller step ratios between gears and allows for smaller engines to power larger machines. As a result of the combination, the following limitations would necessarily result: providing for 12 speeds (Yamada, F1-F12) driving a two-speed range (Winckler, C) resulting in at least 24 speeds (Yamada, F1-F24). Additionally, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, duplicating the six speed transmission to a twelve speed transmission would not produce a new and unexpected result. Further motivation exists for duplicating the six speed transmission into a twelve speed transmission since one of ordinary skill in the art would have known that increasing the number of gears allows for smaller engines to operate larger machines.        
Regarding claim 2, Winckler discloses the plurality of shafts (output shaft of engine, 1, 31, 32, 51, 52, 76, 87), gears (2, 3, 6, 21, 38, 7, 22, 33, 48, 52, 42, 44, 45, 56, 81, 93, 63, 68, 77), and clutches (10, 15, 67, 89, 47) provide for full-power shifting (see Fig. 3, wherein transmission A is disclosed as a power shift transmission) and skip shifting from one gear of the plurality of gears to another gear of the plurality of gears (Winckler does not disclose any prevention of skip shifting. As such, since Winckler discloses a standard 6 speed manual transmission, it is inherent that skipping gears, i.e., from 3rd to 5th, is permitted). Note: "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Regarding claim 3, Winckler discloses a fourth clutch (89) and a bypass gear (93), the fourth clutch is in the form of a jump clutch which is configured for selectively coupling the output shaft (61) with the fifth shaft (87), the jump clutch providing for a jump speed in addition to the 12 speeds driving the two-speed range resulting in 25 speeds (see column 13 lines 14, wherein the bypass clutch system has its own ratio).  
Regarding claim 4, Winckler discloses the jump clutch (89) and the bypass gear (93) provide for a bypass path through the jump clutch (see Fig. 2).  
Regarding claim 5, Winckler discloses a range section (47) arranged on the output shaft (61) for providing the two-speed range and a fifth clutch (58) arranged on the output shaft, the range section includes a low range (L) and a high range (H) 5and the fifth clutch is configured for selectively engaging one of the low range and high range (see Fig. 2).
Regarding claim 10, Winckler discloses a work vehicle (see column 10 lines 25-26, wherein a road vehicle, such as a truck), comprising: a chassis (work vehicles such as trucks inherently have a chassis); an engine (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle) supported by the chassis (an engine in a work vehicle is inherently supported by the chassis); a drivetrain (see Fig. 1 and 2, wherein A is disclosed as a transmission of a vehicle such as a truck, and shaft 61 is disclosed as an output shaft. As such, the output shaft 61 of the transmission is inherently connected to a drivetrain) operably connected to the chassis (drivetrains in a work vehicle are inherently operably connected to the chassis); a transmission (see Fig. 1 and 2, A) operably connected to the engine (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle), the transmission comprising: a plurality of shafts (output shaft of engine, 1, 31, 32, 51, 52, 61, 76, 87), comprising: an input shaft (see column 18 lines 61-62, wherein said input shaft being drivingly connected to an engine of a vehicle; as such, the engine inherently has an output shaft, which is considered the input shaft to the transmission A) operably connected to and receiving power from the engine (see Fig. 1 and 2); an output shaft (61) operably connected to the drivetrain (see Fig. 1 and 2); a first shaft (1); a second shaft (31); a third shaft (32); a fourth shaft (52) operably connected to the first shaft (via 48, 45, 42, 33, 32, 7 and 2), the second shaft (via 48, 45, 42, and 38), the third shaft (via 48, 45, 42 and 35), and the output shaft (via 458 and 45) and having an absence of a clutch connected thereto (see Fig. 1); and a fifth shaft (87) operably connected to the first shaft (via 2), the second shaft (via 2 and 6), and the third shaft (via 2 and 7); a plurality of gears (2, 3, 6, 21, 38, 7, 22, 33, 48, 52, 42, 44, 45, 56, 81, 93, 63, 68, 77) arranged on the plurality of shafts; and a plurality of clutches (10, 15, 67, 89, 47) arranged on the plurality of shafts, a two-speed range (C), the plurality of clutches comprising: a first clutch  configured for selectively coupling the first shaft with the input shaft (see column 10 lines 35-36, wherein the main clutch, if there is one, to be engaged; the main clutch in a vehicle is known to be between the engine and the transmission. As such, the disclosed main clutch selectively connects the first shaft with the output of the engine, or input shaft); a second clutch (37) configured for selectively coupling the second shaft with the countershaft (51); and a third clutch (15) configured for selectively coupling the third shaft with the fifth shaft (via 2). Winckler fails to disclose providing for 12 speeds driving a two-speed range resulting in at least 24 speeds. However, Yamada teaches at least 24 speeds (see Fig. 3, F1-F24). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Winckler with at least 24 speeds, as taught by Yamada, to increase the number of gears in the transmission allowing for smaller step ratios between gears and allows for smaller engines to power larger machines. As a result of the combination, the following limitations would necessarily result: providing for 12 speeds (Yamada, F1-F12) driving a two-speed range (Winckler, C) resulting in at least 24 speeds (Yamada, F1-F24). Additionally, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, duplicating the six speed transmission to a twelve speed transmission would not produce a new and unexpected result. Further motivation exists for duplicating the six speed transmission into a twelve speed transmission since one of ordinary skill in the art would have known that increasing the number of gears allows for smaller engines to operate larger machines.  
Regarding claim 11, Winckler discloses the plurality of shafts (output shaft of engine, 1, 31, 32, 51, 52, 76, 87), gears (2, 3, 6, 21, 38, 7, 22, 33, 48, 52, 42, 44, 45, 56, 81, 93, 63, 68, 77), and clutches (10, 15, 67, 89, 47) provide for full-power shifting (see Fig. 3, wherein transmission A is disclosed as a power shift transmission) and skip shifting from one gear of the plurality of gears to another gear of the plurality of gears (Winckler does not disclose any prevention of skip shifting. As such, since Winckler discloses a standard 6 speed manual transmission, it is inherent that skipping gears, i.e., from 3rd to 5th, is permitted). Note: "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Regarding claim 12, Winckler discloses a fourth clutch (89) and a bypass gear (93), the fourth clutch is in the form of a jump clutch which is configured for selectively coupling the output shaft (61) with the fifth shaft (87), the jump clutch providing for a jump speed in addition to the 12 speeds driving the two-speed range resulting in 25 speeds (see column 13 lines 14, wherein the bypass clutch system has its own ratio).  
Regarding claim 13, Winckler discloses the jump clutch (89) and the bypass gear (93) provide for a bypass path through the jump clutch (see Fig. 2).  
Regarding claim 14, Winckler discloses a range section (47) arranged on the output shaft (61) for providing the two-speed range and a fifth clutch (58) arranged on the output shaft, the range section includes a low range (L) and a high range (H) 5and the fifth clutch is configured for selectively engaging one of the low range and high range (see Fig. 2).

Response to Arguments
Applicant’s arguments filed 12/03/2021, with respect to claims 1 and 10, have been considered but are moot in view of the new grounds of rejection that were necessitated by an amendment. The Examiner notes that while the same references are cited, different teachings have been used in the rejection. More specifically, the fourth shaft now corresponds to shaft 52 of Winckler, which has an absence of a clutch connected thereto and satisfies all the limitations of claims 1 and 10.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658